COMBS, Justice,
dissenting.
I respectfully dissent. While continuation of the injunction may put Cyprus in a “Catch-22” predicament with its contract with Perry Transport, it seems to me to be a predicament of the making of Cyprus and Perry.
The original agreement in June 1985 between LMMI, a/k/a Cyprus Mountain Coal Corporation, and Bulan was to accommodate Cyprus in obtaining an efficient arrangement for transportation of its coal to various shipping sites. In order to effectuate this, LMMI spent $510,000 in buying out some of the truck owners. Bulan paid one-half of this sum by permitting LMMI to deduct ten cents per ton for the coal hauled by it. In consideration of the performance by the truckers and the payment of one-half of the buy-out costs, Cyprus agreed to give “lifetime slots” to members of Bulan.
Ignoring the 1985 executed agreement with Bulan, Cyprus then entered into the 1988 agreement with Perry Transport which in my opinion is a direct breach of the 1985 agreement. There has been no attack on the validity of the ’85 agreement. This puts the court in somewhat of a dilemma. To dissolve the restraining order would impair the obligations assumed by Cyprus under the 1985 agreement. This of course is constitutionally prohibited.
Much has been said about the adequacy of respondents’ remedy at law. This ignores the human suffering of the truckers and their families who have a vested right to lifetime employment. It also ignores the precarious financial plight of the coal industry in east Kentucky.
For the foregoing reasons — and utilizing the old age maxim of he who seeks equity must do equity — I would affirm the action of the trial court and the Court of Appeals, and continue the injunction.